Citation Nr: 0500273	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  00-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.  

The case was remanded by the Board in March 2001.  


FINDING OF FACT

The record does not show that the veteran was engaged in 
combat with the enemy while stationed in Vietnam from 
February 1971 to January 1972, nor is there credible 
supporting evidence that his alleged stressors occurred.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in October 2002 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believed pertained to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of service connection was made in November 
1999, prior to the enactment of the VCAA, but the claim has 
been readjudicated in the interim without deference to prior 
decisions.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The veteran served on active duty from January 1968 to May 
1969.  The record shows that he served in the Republic of 
Vietnam from July 1968 to May 1969.  

The veteran is claiming service connection for PTSD that he 
asserts he sustained while service in Vietnam.  Service 
records show that his military occupational specialty was as 
a chemical specialist and as a movement specialist.  There 
were no combat awards or badges indicated.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy. Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Review of the service medical records shows that the veteran 
was afforded a psychiatric evaluation in connection with a 
judicial proceeding during service.  At that time, the 
diagnosis was emotionally unstable personality.  On 
examination for separation from active duty, psychiatric 
clinical evaluation was normal.  Records of medical treatment 
that the veteran received subsequent to active duty include 
reports of periods of VA hospitalizations from January to 
April 1972, which show diagnoses of personality disorder and 
drug abuse.  An examination for compensation conducted by VA 
in November 1980, showed a diagnosis of paranoid personality.  

It is initially noted that service connection for a 
personality disorder may not be established.  Congenital or 
developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  Therefore, service 
connection based on the service medical records and records 
of treatment soon after service is not warranted.  Beno v. 
Principi, 3 Vet. App. 439 (1992)

Private and VA treatment records show dated from 1997 to May 
2001 show assessments of PTSD beginning in May 1997.  The 
most complete evaluation documenting this diagnosis is found 
in a May 1998 report from the Boston VAMC.  At that time, the 
veteran reported that during his service in Vietnam, he had 
operated a flamethrower and recounted traumatic events where 
he witnessed civilian women and children killed both 
intentionally and unintentionally by American forces.  He 
also reported that he had seen a friend mortally wounded by a 
land mine.  He also reported other stressful events such as 
going out with a team in search of a squad and finding them 
all dead.  No specific names or dates were given.  Based on 
these stressors, the examiner rendered a diagnosis of PTSD.  

Several requests have been made to the veteran for further 
information regarding the stressful events that took place 
during service.  The veteran has not responded to these 
requests.  In a June 2003 letter, the Director of the Center 
for Unit Records and Research (CURR), indicated that there 
was insufficient stressor information available to conduct a 
meaningful attempt to verify the validity of the veteran's 
in-service stressors.  

As the veteran does have a diagnosis of PTSD, service 
connection could be established, if it is found that he had 
stressors that this diagnosis may be related to.  "Where 
there has been an "unequivocal" diagnosis of PTSD by mental 
health professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  In examining 
these diagnoses, the adjudicators may reject a claim only 
upon finding a preponderance of the evidence against a PTSD 
diagnosis, against the occurrence of in-service stressor(s), 
or against the connection of the present condition to the in-
service stressor(s)."  Cohen v. Brown, 10 Vet. App. 128 153 
(1997) (Nebeker, C.J., concurring).

After review of the record, the Board finds that there is no 
objective evidence that the veteran engaged in combat with 
the enemy while serving in Vietnam.  In this regard, it is 
noted that his separation documents do not include references 
to combat citations such as the Purple Heart or Combat 
Infantryman Badge and his military occupational specialty is 
not indicative of combat.  Moreover, the veteran has not 
provided a consistent, credible story that may be verified.  
He has not responded to attempts for additional information 
that could verify his stressors and must do so for the Board 
to fully assist in the development of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

While the veteran served in Vietnam, there is no objective 
evidence of record that he engaged in combat with the enemy 
while stationed there.  He has not provided sufficient 
information that may be utilized to verify his claimed 
stressors, thus his contentions are not found credible.  
Under these circumstances, the Board does not believe that 
his alleged stressors are supported by credible evidence.  
Therefore, service connection is not warranted.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


